Citation Nr: 1746109	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-06 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a disability rating of 30 percent for calcified pleural plaques.

2.  Entitlement to an increased rating greater than 10 percent for calcified pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan, which reduced the disability rating of the calcified pleural plaques from 30 percent to 10 percent, effective December 1, 2013. 

The Board notes that the RO has characterized the appeal solely as a claim for increased rating for the calcified pleural plaques; however, as noted above, the claim stems from an appeal of the September 2013 rating decision that reduced the Veteran's rating, following a claim for increased rating.  The Veteran's November 2013 statement clearly constituted a notice of disagreement with the reduction of his rating in the September 2013 rating decision and the original underlying claim was one for increased rating and he since has stated his desire for an increased rating.  As such, the Board has recharacterized the issues as above and listed the rating reduction issue and the increased rating issue separately on the title page.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a September 2013 rating decision, the RO reduced the Veteran's rating for calcified pleural plaques from 30 percent to 10 percent, effective December 1, 2013, based on examination findings showing an improvement in the disability. 

2.  The 30 percent rating for the Veteran's calcified pleural plaques had been in effect since August 2010, which was less than five years.

3.  The RO complied with the procedural requirements for reducing the Veteran's rating for calcified pleural plaques, to include providing proper notification of the proposal to reduce the disability ratings and providing the Veteran the opportunity for a hearing and to submit evidence.

4.  The medical examination used to reduce the disability rating was as full and complete as that which served as the basis for the award of the 30 percent ratings in a September 2010 rating decision.

5.  From December 1, 2013, the Veteran's calcified pleural plaques failed to establish FVC of less than 74 percent predicted or DLCO (SB) of less than 65 percent predicted.  


CONCLUSIONS OF LAW

1.  Restoration of a disability rating of 30 percent for calcified pleural plaques is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code (DC) 6899-6825 (2016).

2.  The criteria for an increased rating greater than 10 percent for calcified pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.97, DC 6899-6825 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) and other 
Applicable Notice Requirements

Initially, with respect to the propriety of the reduction for the Veteran's disability, the Board notes that this appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board concludes that the VCAA does not apply to the reduction claim decided herein. 

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of ratings as mandated by 38 C.F.R. § 3.105(e).  Specifically, a June 2013 letter advised the Veteran of the proposed reduction.  The Veteran failed to respond.  The Veteran was afforded the opportunity to testify in support of his claim at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed reduction claim.  Accordingly, the Board will proceed to a decision on the merits.

As to the increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016). 

The RO provided the Veteran an appropriate VA examination in April 2013.  The Board acknowledges that the Veteran claimed in an August 2014 statement that the April 2013 VA examination did not actually occur.  Instead, he asserted that at the time of examination he met with the doctor and was told that the computer was not working.  In any case, the Veteran argued, "The breathing test does not explain the shortness of breath I have.  My ability to conduct[] daily activities has worsen[ed] not improved."  He believed that his disability warranted a 60 percent rating.  The Board finds that the Veteran's contention that the VA examination in April 2013 did not occur to clearly be erroneous.  He contended that PFT could not be conducted because the machine was not working, but the examination report includes results from that testing.  The Board concludes that the Veteran is mistaken as to whether the examination occurred.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating Reduction and Increased Rating

Applicable Law for Rating Reduction

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2016). 

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a net reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his proper address of record of the contemplated action, furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  As discussed above, the notice requirements were complied with in this case.

Applicable Law for Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833) provides that Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Relevant Procedural and Factual Background

The 30 percent rating for the Veteran's calcified pleural plaques was awarded by the Appeals Management Center (AMC) in a September 2010 rating decision, effective from August 2, 2010, and was reduced to noncompensable, effective December 1, 2013, by the RO in a September 2013 rating decision. 

The Veteran's service-connected calcified pleural plaques were, and are, rated under DC 6899-6825 as analogous to diffuse interstitial fibrosis.  

As noted above, a September 2010 rating decision assigned a 30 percent disability rating for calcified pleural plaques, effective August 2, 2010.  In reaching that determination, the rating decision discussed the Veteran's June 2010 pulmonary function testing (PFT) results that showed Forced Expiratory Volume (FEV1) post bronchodilator of 106 percent predicted and Forced Vital Capacity (FVC) of 92 percent predicted.  In July 2010, the Veteran underwent a VA examination that included a reported history of productive cough, shortness of breath, and sleep apnea.  The Veteran could walk for 15 to 17 minutes or about 1 mile, which he tried to do every day.  Walking up one flight of stairs made him short of breath and he had shortness of breath from taking a shower.  On testing, FEV-1 was mildly decreased, FVC was decreased, FEV-1/FVC was increased.  There was no significant acute response to inhaled bronchodilators.  PFT testing in August 2010 showed FEV-1 of 85 percent predicted, FVC of 74 percent predicted, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was reported as normal.  Based on the FVC between 65 and 74 percent of predicted value or DLCO (SB) of 56 to 65 percent predicted, the rating decision assigned a 30 percent rating.  

In October 2012, the Veteran filed a claim for increased rating for the calcified pleural plaque disability.  In an October 2012 statement from the Veteran's private treating pulmonologist, the physician stated that there was "a breathing test now showing concomitant reduction in both the FEV1 and FVC with an FVC of 3.48 liters or 67% of predicted and an FEV1 of 2.74 liters or 69% of predicted with normal FEV1/FVC ratio and a severe impairment in diffusion capacity.  He did not have any exertional desaturations."  

An April 2013 VA examination report included the Veteran's complaints of worsening shortness of breath since the last VA examination.  The Veteran did not use oral or parenteral corticosteroid medications, but did require daily inhalational anti-inflammatory medication.  He did not use an oral bronchodilator, antibiotics, or oxygen therapy.  Post-bronchodilator PFT results showed FVC of 78 percent predicted, FEV-1 of 93 percent predicted, and FEV-1/FVC of 119 percent predicted.  The examiner indicated that the FVC results most accurately reflected the Veteran's level of disability.  

Based on the April 2013 examination findings, a June 2013 rating decision proposed to reduce the Veteran's calcified pleural plaques rating from 30 percent to 10 percent disabling.  The rating decision noted an improvement over the PFT testing results reported in the October 2012 private physician's letter.  A September 2013 rating decision effectuated the reduction, based on the results of the April 2013 examination.  Specifically, the rating decision noted that the examination report included FVC results for a 10 percent disability rating.  

In his November 2013 notice of disagreement, the Veteran referenced a medical nexus from a private physician.  The referenced October 2013 private physician's letter documented daily symptomatology including shortness of breath with any exertion.  The Veteran reported worsening symptomatology from 2010, with "no endurance" and the use of inhalers without any response.  

A March 2014 rating decision continued the 10 percent rating.  The rating decision considered the October 2013 physician's letter, but relied on the PFT results from the April 2013 VA examination.

In August 2014, the Veteran submitted a January 2013 interpretation of a private PFT.  The results showed FVC of 81 percent predicted, FEV1 of 85 percent predicted, FEV1/FVC of 80 percent, and DLCO of 62 percent predicted.  

A February 2015 Statement of the Case (SOC) acknowledged the January 2013 PFT testing, but noted that the results were consistent with the 30 percent rating in place for that time period.  By contrast, it did not address the 10 percent rating in place from December 1, 2013.

Reduction Analysis

The Board concludes that the above evidence reflects an improvement in the Veteran's disability at the time the rating reduction was made final to the point that a 30 percent rating was not warranted and, instead, that PFT results were more consistent with a 10 percent rating.  

The Board acknowledges the Veteran's reports of problems with shortness of breath that affects his daily activities.  He reported that his subjective experience was that he had worsening shortness of breath after less exertion such as walking endurance or carrying groceries; however, the Veteran's tested lung capacity objectively improved based on the April 2013 PFT results.  The Veteran also reported no benefit from inhaled medication while the PFT tests show improvement with the use of a bronchodilator.  The Veteran subsequently submitted older PFT results from prior to the April 2013 VA examination, but there is no evidence or contention that other PFT results after that date show results different from that found during the April 2013 VA examination.  The Veteran previously submitted medical evidence from private practitioners but has not done so since April 2013 nor has he reported any on-going VA treatment for his respiratory disability.    

In summary, the Board finds that the reduction of the rating from 30 percent to 10 percent, effective December 1, 2013, was proper.  

Increased Rating Analysis

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated symptomatology does not warrant an evaluation greater than the currently assigned 10 percent rating.

In order to warrant a higher disability rating, the evidence would need to demonstrate FVC less than 74 percent of predicted value or DLCO (SB) less than 65 percent predicted.  Neither of the above criteria is met after December 1, 2013.   As such, a rating greater than 10 percent under DC 6825 is not warranted.

The Board has also considered whether higher or separate DCs are applicable.  The Veteran is not diagnosed with or service connected for any other interstitial lung disease, restrictive lung disease, or any mycotic lung disease, bacterial infection of the lung, pulmonary vascular disease, or tuberculosis.  Moreover, the Veteran's lung disability has been medically categorized as interstitial lung disease and, as such, a rating based on the General Rating Formula for Interstitial Lung Disease.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds that a rating greater than 10 percent for calcified pleural plaques is not warranted.  Furthermore, the Board concludes that the Veteran has not met the criteria for a higher rating at any point during the appellate time period and, as such, staged ratings are not warranted.


ORDER

Restoration of a 30 percent rating for calcified pleural plaques is denied.

Entitlement to an increased rating greater than 10 percent for calcified pleural plaques, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


